             Case 3:15-cv-03415-EMC Document 131 Filed 08/22/19 Page 1 of 2




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   WAYNE SNODGRASS, State Bar #148137
     JEREMY M. GOLDMAN, State Bar #218888
 3   Deputy City Attorneys
     1 Dr. Carlton B. Goodlett Place
 4   City Hall, Room 234
     San Francisco, California 94102-4682
 5   Telephone:     (415) 554-6762
     Facsimile:     (415) 554-4699
 6   E-Mail:        jeremy.goldman@sfcityatty.org

 7
     Attorneys for Defendant
 8   CITY AND COUNTY OF SAN FRANCISCO

 9
                                    UNITED STATES DISTRICT COURT
10
                                   NORTHERN DISTRICT OF CALIFORNIA
11

12
      THE AMERICAN BEVERAGE                         Case No. 3:15-cv-03415 EMC
13    ASSOCIATION, CALIFORNIA RETAILERS
      ASSOCIATION, CALIFORNIA STATE
14    OUTDOOR ADVERTISING                           DEFENDANT CITY AND COUNTY OF SAN
      ASSOCIATION,                                  FRANCISCO’S [PROPOSED] ORDER
15                                                  GRANTING MOTION FOR PRELIMINARY
                    Plaintiffs,                     INJUNCTION
16
             vs.
17
      THE CITY AND COUNTY OF SAN
18    FRANCISCO,

19                  Defendant.

20

21

22

23

24

25

26

27

28
      CCSF’s Proposed PI Order                                            n:\govlit\li2015\160121\01386931.doc
      CASE NO. 3:15-cv-03415 EMC
             Case 3:15-cv-03415-EMC Document 131 Filed 08/22/19 Page 2 of 2




 1          This matter came before the Court on the motion of Plaintiffs American Beverage Association,

 2   California Retailers Association, and California State Outdoor Advertising Association for a

 3   preliminary injunction, and now returns to this Court on remand from the Ninth Circuit. Dkt. Nos.

 4   118, 119. Based on the Ninth Circuit’s decision, Dkt. No. 118,

 5          IT IS HEREBY ORDERED THAT:

 6          Defendant City and County of San Francisco, and its agents, servants, employees, and

 7   attorneys are preliminarily enjoined, pending final judgment in this matter or further order of the

 8   Court, from taking any action against any of Plaintiffs or their members to enforce or cause to be

 9   enforced any provision of San Francisco Ordinance No. 100-15, entitled “Ordinance amending the

10   Health Code to require advertisements for sugar-sweetened beverages to include a warning about the

11   harmful health effects of consuming such beverages and authorizing the Director of Health to impose

12   penalties for noncompliance,” and any regulations implementing this Ordinance.

13

14   Dated: ________________________

15
                                                      HONORABLE EDWARD M. CHEN
16                                                    UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
      CCSF’s Proposed PI Order                            1                         n:\govlit\li2015\160121\01386931.doc
      CASE NO. 3:15-cv-03415 EMC
